DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 25 May 2021 has been entered.  Claims 1, 4, 5, 7-19 and 21-35 are pending.
The previous rejections under 35 U.S.C. 112, second paragraph have been withdrawn in light of Applicants amendment and remarks filed 25 May 2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 1, 4, 5, 7-19, 21-29 and 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweizer et al. (US 2005/0255226 ) in view of Schweizer et al. (US 2008/0299282)(hereinafter ‘Schweizer et al. (2008)’).
Regarding claims 1, 7-14, 17, 18, 19, 21 and 33-35, Schweizer et al. disclose a method of producing an oilseed protein product having a protein content of at least about 100 wt% protein (N x 6.25) ([0067]), wherein the method comprises the steps of: (a) extracting an oilseed source, including soy meal ([0022]) with an aqueous sodium chloride solution having an ionic strength of at least 0.05 ([0027], [0028]) to produce a protein solution; (b) separating the aqueous phase resulting from the extraction from the residual oilseed meal ([0040]); (c) adjusting the pH of the aqueous protein solution to a pH of about 5 to about 6.8 ([0045]); (d) concentrating the aqueous protein solution to provide a concentrated protein solution having a protein concentration of at least about 50 g/L to at least about 250 g/L ([0046]); (d) diafiltering the concentrated protein solution to form a diafiltered and concentrated protein solution ([0048]); (e) pasteurizing the diafiltered and concentrated protein solution at temperature of about 55º to about 70ºC for about 10 to about 15 minutes and cooling to a temperature of about 25º to about 40ºC for further processing([0056]); (f) diluting the cooled pasteurized diafiltered and concentrated protein solution to effect micelle formation by mixing with chilled water to form discrete protein droplets in micellar form ([0058]-[0063]); (g) settling the discrete protein droplets to form a settled isolate ([0061], [0067]); (h) separating the settled isolate from the residual aqueous phase ([0061], [0067]); (i) drying the settled isolate to from a dry protein isolate having a protein 
Schweizer et al. disclose wherein the concentration step (d) is effected by employing ultrafiltration using membranes having a molecular weight cut-off ranging from about 3,000 to about 100,000 daltons ([0047]).
Schweizer et al. disclose wherein the diafiltration is effected using about 2 to about 20 volumes of diafiltration solution and using a membrane having a molecular weight cut-off in the range of about 3,000 to 100,000 daltons ([0048]).  Moreover, Schweizer et al. disclose the diafiltration step may be effected using an aqueous sodium chloride solution having the same molarity and pH as the extraction solution ([0048]).  Schweizer et al. does not disclose wherein the molarity of the aqueous sodium chloride solution is less than the extraction solution.   However, the instantly claimed sodium chloride concentration and that taught by Schweizer et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  Note, claim 1 only requires the molarity of aqueous sodium chloride be less than the molarity of the sodium chloride solution used for extraction.  No degree of difference is claimed.  
	
  

Schweizer et al. (2008) teaches a process of obtaining an oilseed protein isolate (Abstract, Figure 1), wherein an initial step of the process involves solubilizing proteinaceous material, i.e. oilseed meal, in a salt solution, i.e. sodium chloride ([0079]-[0087]).  Schweizer et al. disclose that the resulting protein solution is concentrated, diafiltered and pasteurized and diluted to effect micelle formation ([0098]-[0112]).  Schweizer et al. disclose wherein the supernatant from the micelle formation is concentrated, diafiltered, and acidified to a pH corresponding to the intended use of the dried isolate, in a range of from about 2 to about 5 before drying ([0121]-[0128]).
Schweizer et al. and Schweizer et al. 2008 are combinable because they are concerned with the same field of endeavor, namely processes of obtaining protein isolate from oilseed.  It would have been obvious to one of ordinary skill in the art to have adjusted the pH of the diafiltered and concentrated supernatant to a pH ranging from about 2 to about 5, to obtain a protein isolate for a specific intended use.              
	Regarding claim 4, modified Schweizer et al. disclose all of the claim limitations as set forth above.  Schweizer et al. disclose that the sodium chloride solution may contain an antioxidant ([0037]).
	Regarding claim 5, modified Schweizer et al. disclose all of the claim limitations as set forth above.  Schweizer et al. disclose that the aqueous protein solution is subject to a color removal steps prior to said concentration step ([0041]-[0042]).
claim 15, modified Schweizer et al. disclose all of the claim limitations as set forth above.  Schweizer et al. disclose that an antioxidant may be present in the diafiltration medium during at least part of the diafiltration step ([0049]).
	Regarding claim 16, modified Schweizer et al. disclose all of the claim limitations as set forth above.  Schweizer et al. disclose that the concentrated and diafiltered protein solution may be subjected to a color removal operation using a color adsorbing agent prior to drying [0055]).
	Regarding claim 29, modified Schweizer et al. disclose all of the claim limitations as set forth above.  Given Schweizer et al. disclose a diafiltration step operated under identical conditions to those of the present invention, it necessarily follows the diafiltration would be favorable to the removal of trypsin inhibitors.
	Regarding claims 22-25, 27 and 28, modified Schweizer et al. disclose all of the claim limitations as set forth above.  As set forth above, Schweizer et al. disclose a step wherein the diafiltered and concentrated protein solution is pasteurized at temperature of about 55º to about 70ºC for about 10 to about 15 minutes and cooled to a temperature of about 25º to about 40ºC for further processing([0056]).  Given Schweizer et al. disclose a pasteurization step, i.e. heat treatment, effected at a temperature and time as presently claimed, it necessarily follows that heat-labile anti-nutritional factors in the diafiltered and concentrated protein solution would be inactivated.
	Regarding claim 26, modified Schweizer et al. disclose all of the claim limitations as set forth above.  While Schweizer et al. disclose a pasteurization step wherein generally, the diafiltered and concentrated protein solution is heated to a temperature of from about 55º to about 70ºC for about 10 to about 15 minutes ([0056]), the reference is silent with respect to a temperature of about 85º to about 95ºC for about 30 seconds to about 5 minutes.
. 

Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schweizer et al. (US 2005/0255226 ) in view of Schweizer et al. (US 2008/0299282)(hereinafter ‘Schweizer et al. (2008)’) as applied to claim 1, and further in view of Sessa et al. (“Chemical Inactivation of Soybean Trypsin Inhibitors”, JAOCS, Vol. 64, no. 12, (December 1987), pp. 1682-1687).
Regarding claims 30-32, modified Schweizer et al. disclose all of the claim limitations as set forth above.  Schweizer et al. is silent with respect to the addition of a reducing agent.
Sessa et al. teach all commercially processed soy products retain some trypsin inhibitor activity (p. 1682/Introduction).  Sessa et al. teach trypsin inhibitors in raw soybean are known to cause growth inhibition, pancreatic hypertrophy and hyperplasia (p. 1682/Introduction). Sessa et al. teach sodium metabisulfite and glutaraldehyde, alone or in combination, are known to inactivate trypsin inhibitors in soy meal extract (Abstract).  
Schweizer et al. and Sessa et al. are combinable because they are concerned with the same field of endeavor, namely soy protein products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have added sodium metabisulfate, a reducing agent, to the process of modified Schweizer et al. to obtain a product with reduced or no trypsin inhibitor activity.
. 
Response to Arguments
Applicants’ arguments filed 25 May 2021 have been fully considered but they are not persuasive. 
Applicants submit Schweizer et al. “disclose and teach diafiltration with sodium chloride solution of equal molarity for the diafiltration done pre-dilution step.”  Applicants submit Schweizer et al. teaches at para [0078] diafiltration with water.”
Schweizer et al. clearly disclose the diafiltration step may be effected using an aqueous sodium chloride solution having the same molarity and pH as the extraction solution ([0048]).  In this case, as amended claim 1 and 10 do not require any specific degree of difference between the molarity of the sodium chloride solution used for diafiltration and the sodium chloride solution used for extraction.  Claims 1 and 10 only require that the molarity be less for diafiltration. In this case, instantly claimed sodium chloride concentration and that taught by Schweizer et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.   Note, pre-amendment, claim 10 allowed for the molarity of the sodium chloride solution to be equal to that used for extraction.  There is no data on the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796